Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/29/2020 has been entered. Claims 10 and 15 have been cancelled. Claims 1 – 9, 11 – 14, and 16 – 20 remain pending. Claim 20 is withdrawn. 
The amendment to claim 13 has overcome the 112(b) rejection previously set forth. The rejection is withdrawn.
The amendment to claim 16 has overcome the 112(b) rejection previously set forth. The rejection is withdrawn.  

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020; 03/02/2021; and 03/24/2021 was filed after the mailing date of the Non-Final on 10/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97 (a fee was paid for all three IDS). Accordingly, the IDS has been considered by the examiner.


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9, 11 – 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 1, the phrase “0.6-0.75 Mg within the Al matrix” is indefinite. It is unclear, based on the language, whether this amount range is referring to the total amount of magnesium (given that the invention is an aluminum alloy which would have an aluminum matrix), which would be indefinite because it would constitute a broad (0.5-3.0 wt%) and narrow (0.6-0.75%) range in the same claim, or whether it is referring to excess Mg/Mg over the stoichiometric amount, such as that described/claimed in claim 13. For purposes of examination, the examiner will take the latter interpretation, if that interpretation is correct, the examiner respectfully recommends including the word “excess” between 0.6-0.75 and Mg, in order to distinguish the ranges of Mg claimed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amount of excess magnesium in the alloy matrix of “up to about 2 wt%” is broader than the claimed range in claim 1 of 0.6 – 0.75 wt%. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claims 2 – 9, 11 – 12, and 14 are rejected by virtue of dependency. 

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9, 11 – 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP2008-019483A). 
Regarding claims 1 – 3, Matsumoto teaches an Al-Mg-Si alloy for warm forming [Title]. Matsumoto further teaches that the aluminum alloy has a composition of: (in mass%) [0014, 0038]
Element
Claim Invention
Matsumoto (mass%)
Reference 
Relationship
Magnesium (Mg)
0.5 – 3.0% (Claim 1)

0.5 – 1.6% (Claim 2)

0.45 – 2.6%

[0014, 0038]

Overlaps
Silicon (Si)
0.2 – 3.0%  (Claim 1)

0.2 – 0.5% (Claim 3)

0.3 – 1.8%

[0014, 0038]

Overlaps
Mg/Si Ratio (wt)
2.0 – 4.0
0.25 – 8.67*
[0014, 0038]
Overlaps
Aluminum
Balance
Balance





	Matsumoto teaches that excess Si or Mg deviates from the balance of Mg-2Si by 0.5 at% or less and the Mg-2Si amounts is in a range of 0.25 – 1.25 at% [0027, 0029, 0030]. Given that the alloy is mostly comprised of aluminum, magnesium, and silicon, and that said elements are similar in atomic weight, the atomic percent and weight percent range of excess Mg and Mg2Si would be expected to be similar, therefore, there is reasonable expectation that the atomic amounts disclosed by Matsumoto overlap with the claimed weight percent ranges
Further, Matsumoto discloses two examples in Table 1, example 3 and example 6, that appreciates a weight ratio of Mg to Si that is greater than 2.0. 
Additionally, while Matsumoto does not explicitly teach the Scheil temperature Δ, based on Fig 2A in the instant invention, the Scheil temperature Δ, depends upon amounts of Mg and Si, and two examples of Matsumoto, examples 3 and 6, appreciate amounts of Mg and Si in this Scheil temperature Δ of 60°C or less, range. Matsumoto also teaches the aluminum alloy may be used for casting [0001]

Therefore, given the overlapping ranges and examples disclosed by Matsumoto that appreciate high Mg/Si ratios, there is a reasonable expectation to a person of ordinary skill in the art, that Matsumoto would meet/overlap with the claimed limitation of the Scheil temperature differential (Δ) absent evidence to the contrary. 
 
	Further, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). 

Regarding claims 4 – 5, Matsumoto teaches the invention as applied above in claim 1. Matsumoto teaches a range of iron in amount of 1.0% or less, which overlaps with the claimed ranges of at least 0.04% (claim 4) and 0.35% or less (claim 5) [0014, 0038]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 6, Matsumoto teaches the invention as applied above in claim 1. Matsumoto teaches the following ranges for Cu, Cr, Mn, Zn and V (in mass%) [0014, 0038]
Element 
Matsumoto
Copper (Cu)
1.0% or less
Chromium (Cr)
0.3% or less
Manganese (Mn)
1.0% or less
Zinc (Zn)
1.0% or less
Vanadium (V)
0.3% or less


Therefore, the aluminum alloy of Matsumoto possesses an overlapping range for the elements Cu, Cr, Mn, Zn, and V, to that of the claimed invention. It would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Matsumoto teaches the invention as applied above in claim 1. Matsumoto teaches the presence of Zirconium in amount of 0.3% or less, this falls within the claimed range of up to 0.5 wt% [0014, 0038]. 

Regarding claims 8 – 9 and 11 - 12, Matsumoto teaches the invention as applied above in claim 1. Matsumoto does not explicitly teach the properties of yield strength (claim 8), solvus temperature/Scheil temperature (claim 9), solutionizing window (claim 11) and critical cooling rate (claim 12), of the aluminum alloy. However, Matsumoto has a similar overlapping composition to the claimed range(s) [0014, 0038], as well as the example alloys provided in Table 1, examples 3 and 4 that appreciate the claimed Mg/Si ratio, and a disclosure of excess Mg and Mg2Si that is reasonably expected to overlap with the claimed amounts of claim 1  [0027, 0029, 0030].
Further still, based on Fig 2 – 4 of the instant application, it appears said properties depend upon the composition. Matsumoto also teaches that the aluminum alloy is made with casting [0048], similar to instant invention. Therefore, an ordinarily skilled artisan would reasonable expect the alloy of Matsumoto to have properties of claims 8 – 9 and 11 – 12 that overlap with/meet the limitations as claimed, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure (in this case, casting the alloy) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

	
Regarding claims 13 – 14, Matsumoto teaches the invention as applied above in claim 1. Matsumoto teaches that excess Si or Mg deviates from the balance of Mg-2Si by 0.5 at% or less, which falls within the claimed range [0029, 0030]. Furthermore, given that the alloy is mostly comprised of aluminum, magnesium, and silicon, and that said elements are similar in atomic weight, the atomic percent and weight percent range of excess Mg, would be expected to be similar, therefore, there is a reasonable expectation that the atomic amounts of Matsumoto would overlap with the weight percent ranges of up to 2 wt% of excess Mg (claim 13). Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
2Si intermetallic particles of Matsumoto to meet/overlap the claim limitation of at least 0.15 vol%, in claim 14, absent evidence to the contrary. 

Regarding claim 16, Matsumoto teaches the invention as applied above in claim 1. Matsumoto does not explicitly teach the eutectic fraction. However, Matsumoto has an overlapping composition to the claimed range(s) [0014, 0038], as well as the example alloys provided in Table 1, examples 3 and 4 that appreciate the claimed Mg/Si ratio. Matsumoto also teaches that the aluminum alloy is made with casting [0048], similar to instant invention, an ordinarily skilled artisan would expect the alloy of Matsumoto to meet/overlap with the claim limitation of at least 5% eutectic fraction, as currently claimed, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure (in this case, casting the alloy) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01)). Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 1 – 3, 5 – 9, and 11 – 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama (JP2013/040356A, using espacenet translation).

Regarding claim 1, Shikama teaches a 6000 series aluminum alloy [0001]. Shikama further teaches that the aluminum alloy has silicon in a range of 0.5 – 0.8 mass%, which falls within the claimed range, and excess magnesium of 0.5– 0.7 mass%, which overlaps with the claimed range of Mg within 2Si present, Shikama shows in Fig 1, a box labeled A4, which shows the metes and bounds of the invention of Shikama [Fig 1]. 
As shown in the box, silicon ranges from 0.5 – 0.8 mass%, and total magnesium ranges from ~1.3 – 2.2 mass%, which falls within the claimed range. This creates a derived Mg/Si weight ratio of ~1.625 – 4.4, which overlaps with the claimed range. 
 Further, given that the amount of silicon, magnesium, and excess magnesium, highly overlap with or fall within the claimed ranges of claim 1, there is reasonable expectation that the amount of Mg2Si would meet/overlap with the claimed range of claim 1, and would further meet/overlap with the claimed limitation of the Scheil temperature Δ, absent evidence to contrary. 

Regarding claim 2, Shikama teaches the invention as applied above in claim 1. As shown from Figure 1, the total magnesium ranges from approximately ~1.3 – 2.2 mass%, which overlaps with the claimed range. 

Regarding claim 3, Shikama teaches the invention as applied above in claim 1. Shikama teaches the range of silicon is 0.5 – 0.8 mass%, which overlaps with the claimed range (shared endpoints). Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). It is also noted that the  
 
Regarding claim 5, Shikama teaches the invention as applied above in claim 1. Shikama does not teach the presence of iron, which is interpreted as equivalent to 0 mass%, which falls within the claimed range.  
 
Regarding claim 6, Shikama teaches the invention as applied above in claim 1. Shikama teaches that the aluminum alloy contains 0.05 – 1.0% Cu, which overlaps with the claimed range [See translated claims]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 7, Shikama teaches the invention as applied above in claim 1. Shikama teaches that one or more of manganese, chromium, and zirconium can be selected, and that the zirconium range is 0.04 – 0.8 mass%, which overlaps with the claimed range [See translated claims]. Therefore, it would been obvious to have selected zirconium from the markush groups in an overlapping range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 8, Shikama teaches the invention as applied above in claim 1. Shikama discloses in Table 2, the yield strengths of several example alloys with yield strengths over 200 MPa, therefore, Shikama is taken to meet the claimed limitation. 
 
Regarding claims 9 and 11 – 12, Shikama teaches the invention as applied above in claim 1. Shikama does not explicitly teach the properties of, solvus temperature/Scheil temperature (claim 9), solutionizing window (claim 11) and critical cooling rate (claim 12), of the aluminum alloy. Given the highly overlapping range of Shikama to the currently claimed invention, including the amount of silicon, magnesium, and excess magnesium and that there is a reasonable expectation that Shikama would meet/overlap with the claimed range of Mg2Si, as well as that, based on Fig 2 – 4 of the instant application, it appears said properties depend upon the composition, there is reasonably expectation 
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 13, Shikama teaches the invention as applied above in claim 1. Shikama teaches that the aluminum alloy contains excess magnesium of 0.5– 0.7 mass% [0013, 0014], which falls within the claimed range. 
 
Regarding claim 14, Shikama teaches the invention as applied above in claim 1. While Shikama does not explicitly teach the volume% of the Mg2Si particles, given that Shikama teaches a weight range of silicon, magnesium, and excess magnesium, that overlaps with the weight% ranges claimed in claim 1, there is a reasonable expectation that the volume% of the Mg2Si particles in the prior art of Shikama would overlap/meet the limitation of claim 14, absent evidence to the contrary. 

Regarding claim 16, Shikama teaches the invention as applied above in claim 1. Shikama does not explicitly teach the eutectic fraction vol% claimed. However, given the highly overlapping range of Shikama to the currently claimed invention, including the amount of silicon, magnesium, and excess magnesium and that there is a reasonable expectation that Shikama would meet/overlap with the claimed range of Mg2Si, as well as that the eutectic fraction would be expected to be dependent upon the composition, there is a reasonable expectation to a person of ordinary skill in the art, that Shikama would meet/overlap with the claimed limitation, absent evidence to the contrary.
prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shikama (JP2013/040356A, using espacenet translation), as applied to claim 1 above, in further view of Kobayashi (JP2011/162840A, using espacenet translation) 

Regarding claim 4, Shikama teaches the invention as taught above in claim 4. Shikama does not teach that iron is present in the aluminum alloy. 
Kobayashi teaches an aluminum alloy excellent in corrosion resistance and brightness [title]. Kobayashi further discloses a similar composition to Shikama and the claimed invention including Mg2Si based compounds and excess magnesium [0006]. Kobayashi further teaches an anodizing treatment can be applied in order to improve corrosion resistance [0019]. Kobayashi also discloses that when anodization is performed, iron is preferably in a range of 0.04 – 0.1 mass%, which overlaps with the claimed range. [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the aluminum alloy of Shikama and added iron in a range of 0.04 – 0.1% as taught by Kobayashi. The addition of iron in said range would allow for anodization treatment to the modified alloy of Shikama such that corrosion resistance could be improved. Given the similarities of Shikama and Kobayashi, and that Shikama appreciates that corrosion resistance is important in [0016], a person of ordinary skill in the art would be motivated by the disclosure of Kobayashi and would have a reasonable expectation of success. 

In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama (JP2013/040356A, using espacenet translation) in further view of Kobayashi (JP2011/162840A, using espacenet translation)

Regarding claim 17, Shikama teaches a 6000 series aluminum alloy [0001]. Shikama further teaches that the aluminum alloy has silicon in a range of 0.5 – 0.8 mass%, which overlaps with the claimed range (shared endpoints) [0013, 0014]. While Shikama does not explicitly teach the range of magnesium present or Mg2Si present, Shikama shows in Fig 1, a box labeled A4, which shows the metes and bounds of the invention of Shikama [Fig 1]. 
As shown in the box, silicon ranges from 0.5 – 0.8 mass%, and total magnesium ranges from ~1.3 – 2.2 mass%, which overlaps within the claimed range [Fig 1]. Further, based on the ranges disclosed by Shikama, the weight ratio of Mg to Si is ~1.625 – 4.4, which overlaps with the claimed range. Shikama also teaches that the aluminum alloy contains 0.05 – 1.0% Cu, which overlaps with the claimed range [See translated claims].  As well, one or more of manganese, chromium, and zirconium can be selected, and that the zirconium range is 0.04 – 0.8 mass%, which overlaps with the claimed range [See translated claims]. Therefore, it would been obvious to have selected zirconium from the markush groups in an overlapping range. 


Shikama does not teach that iron is present in the aluminum alloy. 
Kobayashi teaches an aluminum alloy excellent in corrosion resistance and brightness [title]. Kobayashi further discloses a similar composition to Shikama and the claimed invention including Mg2Si based compounds and excess magnesium [0006]. Kobayashi further teaches an anodizing treatment can be applied in order to improve corrosion resistance [0019]. Kobayashi also discloses that when anodization is performed, iron is preferably in a range of 0.04 – 0.1 mass%, which overlaps with the claimed range [0016].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the aluminum alloy of Shikama and added iron in a range of 0.04 – 0.1% as taught by Kobayashi. The addition of iron in said range would allow for anodization treatment to the modified alloy of Shikama such that corrosion resistance could be improved. Given the similarities of Shikama and Kobayashi, and that Shikama appreciates that corrosion resistance is important in [0016], a person of ordinary skill in the art would be motivated by the disclosure of Kobayashi and would have a reasonable expectation of success. 
	
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping 

Regarding claim 18, Shikama in view of Kobayashi teaches the invention as applied above in claim 17. Shikama further teaches that the amount of excess magnesium is in a range of 0.5 – 0.7 mass% [0013, 0014]. Further, while Shikama does not explicitly teach the amount of Mg2Si, given that the amount of silicon and magnesium as well as excess magnesium, overlap with the claimed ranges, there is reasonable expectation that the amount of Mg2Si would meet/overlap with the claimed range. 

Regarding claim 19, Shikama in view of Kobayashi teaches the invention as applied above in claim 18. While Shikama does not explicitly teach the volume% of the Mg2Si particles, given that Shikama teaches a weight range of silicon, magnesium, and excess magnesium, that overlaps with the weight% ranges claimed in claim 17 and 18, there is a reasonable expectation that the volume% of the Mg2Si particles in the prior art of Shikama would overlap/meet the limitation of claim 19, absent evidence to the contrary.

Response to Arguments
Applicant’s amendments to claim 1 have overcome the rejection of claims 1 – 14 and 16 under 102(a)(1) in view of Matsumoto. The rejection has been withdrawn. 

Applicant’s amendments to claim 1, has overcome the provisional non-statutory double patenting rejection in view of co-pending application 16/530,830. The rejection is withdrawn. The claims of application 16/530,830 do not claim or render obvious the cumulative limitations of claim 1, including the amount of Mg2Si, the amount of Mg in the Al matrix, and the Scheil temperature. 

Applicant’s amendments to claims 17 – 19, as well as arguments thereto, have been fully considered and are found persuasive. The examiner agrees that the weight of the evidence of nonobviousness, based on the claimed combination of properties including Scheil Temperature, solutionizing temperature window, and critical cooling rate not disclosed in Matsumoto, as well as that Matsumoto teaches a broader range of the Mg/Si weight ratio, and does not appreciate or disclose examples in which the weight ratio of magnesium to silicon is 3.0 – 4.0, is enough to rebut the prima facie case of obviousness. The rejection is withdrawn. 
However, upon further consideration, a new rejection is made under 103 in view of Shikama (JP2013/040356A, using espacenet translation) and Kobayashi (JP2011/162840A, using espacenet translation)

Applicant’s amendments to claim 1, as well as arguments thereto, has been fully considered but are not found persuasive. Applicant asserts that the ratio of Mg/Si in a range of 2.0 – 4.0 provides unexpected results in regards to the Scheil temperature differential (Δ) by the less than 60°C. However, this not found persuasive. Firstly, based on Fig2A, which applicant points to, it is not clear to the examiner that the Scheil temperature differential is based on the ratio of Mg/Si but instead, on the total contents of magnesium and silicon. 

    PNG
    media_image1.png
    564
    579
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow]Further, as seen by the dashed arrow, the Mg content is ~1.65 wt% and the Si content is 0.3 wt%, which results in a ratio of ~5.5 Mg/Si, which is outside the range claimed, but still within the range derived from Matsumoto. Further, as seen by the solid arrow, when silicon is 0.8 wt%, the amount of magnesium required to achieve the claimed Scheil temperature differential is ~1.5% which is a Mg/Si ratio of ~1.875, which falls outside of the claimed ratio, but still inside the ratio range derived from Matsumoto. Therefore, based on this, there is a still a reasonable expectation that Matsumoto would achieve the claimed Scheil Temperature differential when the Mg/Si ratio was inside the range derived from Matsumoto, but outside the range claimed, indicating the ratio of Mg/Si in a range of 2.0 – 4.0 does not provide unexpected results over the teachings of Matsumoto. 

In regards to the rejection of claims 17 – 19 under 103 in view of Shikama (JP2013/040356A, using espacenet translation) and Kobayashi (JP2011/162840A, using espacenet translation). While the examiner acknowledges that Shikama in view of Kobayashi does not teach the claimed properties, given that the disclosed ranges of Shikama in view of Kobayashi are highly overlapping, there is a prima facie 
While the examiner has considered claimed combined properties of claim 17 as evidence of unexpected results, based on the preponderance of evidence, the claimed properties are not enough to rebut the prima facie case of obviousness, given the substantial similarities in composition. 
Further, it is noted the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in composition, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2014/0377128 – Alloy with excess Mg useful at high temperatures
US 4,269,632 – Highly similar aluminum alloy process from recycled aluminum scrap
WO2016/176766 – Composite material with aluminum alloy composition highly similar to claim 1
JP2001/140048 – Al-Mg-Si type aluminum alloy with similar composition
JP2001/158951 – Al-Mg-Si type aluminum alloy with similar composition
JP2012/149335 – Similar aluminum alloy composition with brilliant outward appearance
EP2175042 – Corrosion resistant, extruded aluminum
JP2000/313930 – Aluminum alloy with low amount of silicon and similar overall composition
Suzuki (NPL) – Disclosure of aluminum alloys with similar composition and excess magnesium
Rokhlin (NPL) – Disclosure of aluminum alloys with zirconium and/or scandium amounts and excess magnesium and Mg2Si amounts
Takeda (NPL) – Disclosure of aluminum alloy with various amounts of excess Mg in atomic percent
Doan (NPL) – Various aluminum alloys with varying amounts of excess Mg or Si



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731